DETAILED ACTION
This is a first action on the merits. Claims 1-20 are pending. Claims dated 02/11/2020 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Potentially Allowable Subject Matter
Claims 3, 13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 4-5, 14-15, and 19-20 are objected to as being dependent upon a rejected base claim, but would be potentially allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Examiner notes that the claims 4-5, 14-15, and 19-20 are “potentially” allowable since they are rejected under 35 USC § 112(b) (see Claim Rejections - 35 USC § 112).
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0041]:
“The dual buffer nudge module 308 can generate a trajectory for the ADV to nudge or not to nudge (e.g., to yield/follow/avoid/stop) an obstacle to avoid cycling between outputs (e.g., to nudge or not to nudge) when the planning decisions near a boundary condition of nudge and not to nudge”
Examiner believes the applicant intended to state: “when the planning decisions are near a boundary condition of nudge and not to nudge”. Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: 
“based on the current planning decisions” (plural). In terms of antecedent basis, before this limitation, the claim states “determining a current planning decision” (singular). The examiner believes that the applicant intended to state, “based on the current planning decision” (singular). For examination purposes, the examiner has interpreted the limitation as “based on the current planning decision”. Appropriate correction is required.
“the obstacle”. In terms of antecedent basis, the claim states “perceiving one or more obstacles”. The examiner believes that the applicant intended to state “the one or more obstacles” since there is a lack of antecedent basis in the case where there is more than one obstacle. For examination purposes, the examiner has interpreted the limitation as “the one or more obstacles”. Appropriate correction is required.

Claims 2-7 are similarly objected to because of the following informality: “the obstacle”. In terms of antecedent basis, the independent claim states “perceiving one or more obstacles”. The examiner believes that the applicant intended to state “the one or more obstacles” since there is a lack of antecedent basis in the case where there is more than one obstacle. For examination purposes, the examiner has interpreted the limitation as “the one or more obstacles”. Appropriate correction is required.

Claim 11 is objected to because of the following informalities: 
“based on the current planning decisions” (plural). In terms of antecedent basis, before this limitation, the claim states “determining a current planning decision” (singular). The examiner believes that the applicant intended to state, “based on the current planning decision” (singular). For examination purposes, the examiner has interpreted the limitation as “based on the current planning decision”. Appropriate correction is required.
“the obstacle”. In terms of antecedent basis, the claim states “perceiving one or more obstacles”. The examiner believes that the applicant intended to state “the one or more obstacles” since there is a lack of antecedent basis in the case where there is more than one obstacle. For examination purposes, the examiner has interpreted the limitation as “the one or more obstacles”. Appropriate correction is required.

Claims 12-15 are similarly objected to because of the following informality: “the obstacle”. In terms of antecedent basis, the independent claim states “perceiving one or more obstacles”. The examiner believes that the applicant intended to state “the one or more obstacles” since there is a lack of antecedent basis in the case where there is more than one obstacle. For examination purposes, the examiner has interpreted the limitation as “the one or more obstacles”. Appropriate correction is required.

Claim 16 is objected to because of the following informalities: 

“based on the current planning decisions” (plural). In terms of antecedent basis, before this limitation, the claim states “determining a current planning decision” (singular). The examiner believes that the applicant intended to state, “based on the current planning decision” (singular). For examination purposes, the examiner has interpreted the limitation as “based on the current planning decision”. Appropriate correction is required.
“the obstacle”. In terms of antecedent basis, the claim states “perceiving one or more obstacles”. The examiner believes that the applicant intended to state “the one or more obstacles” since there is a lack of antecedent basis in the case where there is more than one obstacle. For examination purposes, the examiner has interpreted the limitation as “the one or more obstacles”. Appropriate correction is required.

Claims 17-20 are similarly objected to because of the following informality: “the obstacle”. In terms of antecedent basis, the independent claim states “perceiving one or more obstacles”. The examiner believes that the applicant intended to state “the one or more obstacles” since there is a lack of antecedent basis in the case where there is more than one obstacle. For examination purposes, the examiner has interpreted the limitation as “the one or more obstacles”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5, 14-15, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4, the term "approximately" is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Since the applicant states “approximately 70 centimeters”, for examination purposes, the term “approximately” was deemed to be a specified range in which the value of 70 centimeters was included.

Regarding claim 5, the term "approximately" is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Since the applicant states “approximately 60 centimeters”, for examination purposes, the term “approximately” was deemed to be a specified range in which the value of 60 centimeters was included.

Regarding claim 14, the term "approximately" is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Since the applicant states “approximately 70 centimeters”, for examination purposes, the term “approximately” was deemed to be a specified range in which the value of 70 centimeters was included.

Regarding claim 15, the term "approximately" is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Since the applicant states “approximately 60 centimeters”, for examination purposes, the term “approximately” was deemed to be a specified range in which the value of 60 centimeters was included.

Regarding claim 19, the term "approximately" is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Since the applicant states “approximately 70 centimeters”, for 

Regarding claim 20, the term "approximately" is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Since the applicant states “approximately 60 centimeters”, for examination purposes, the term “approximately” was deemed to be a specified range in which the value of 60 centimeters was included.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1, the method claim recites 
perceiving a driving environment surrounding an autonomous driving vehicle (ADV), including perceiving one or more obstacles within a view of the ADV;
for each of the one or more obstacles, if a previous planning decision for the obstacle is not a nudge decision, associating a first buffer zone with the obstacle;
otherwise, associating a second buffer zone with the obstacle; and based on the associated buffer zone for the obstacle,
determining a current planning decision to nudge the obstacle to ensure a buffer distance between the ADV and the obstacle;
and generating a trajectory for the ADV based on the current planning decisions for the one or more obstacles.
which are mental activities able to reasonably be performed in the human mind (or with pen and paper/ or on a generic computer). These judicial exceptions are not integrated into a practical application (i.e. controlling the vehicle), nor do they include additional elements that are sufficient to amount to significantly more than the judicial exceptions. The additional elements are: 
computer
autonomous driving vehicle
The autonomous driving vehicle only amounts to a general link to a particular technological environment. The computer only serves to implement the abstract idea into a series of steps.

Regarding claim 2, claim 2 is rejected under the same reasons as claim 1, and the method claim recites:
wherein the current planning decision to nudge the obstacle is carried forward for a next planning cycle for the obstacle
which further defines the current planning decision but is not integrated into a practical application, nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 3, claim 3 is rejected under the same reasons as claim 1, and the method claim recites:
tracking an obstacle for a predetermined number of planning cycles or until the obstacle is no longer within the view of the ADV;
determining if the obstacle is perceived for a first time;
if the obstacle is perceived for the first time, associating the first buffer zone with the obstacle
which are mental activities able to reasonably be performed in the human mind (or with pen and paper/ on a generic computer). These judicial exceptions are not integrated into a practical application (i.e. controlling the vehicle), nor do they include additional elements that are sufficient to amount to significantly more than the judicial exceptions.

Regarding claim 4, claim 2 is rejected under the same reasons as claim 1, and the method claim recites:
wherein the first buffer zone extends the obstacle approximately 70 centimeters to a left and approximately 70 centimeters to a right of the obstacle to provide a buffer distance between the ADV and the obstacle
which further defines the buffer zone but is not integrated into a practical application, nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 5, claim 5 is rejected under the same reasons as claim 1, and the method claim recites:
wherein the second buffer zone extends the obstacle approximately 60 centimeters to a left and approximately 60 centimeters to a right of the obstacle to provide a buffer distance between the ADV and the obstacle
which further defines the buffer zone but is not integrated into a practical application, nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 6, claim 6 is rejected under the same reasons as claim 1, and the method claim recites:
wherein the planning decision to nudge an obstacle includes a planning decision to pass to a left or to a right of the obstacle
which further defines the planning decision but is not integrated into a practical application, nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 7, claim 7 is rejected under the same reasons as claim 1, and the method claim recites:
wherein the planning decision not to nudge an obstacle includes a planning decision to yield, to avoid, to follow, or to stop for the obstacle
which further defines the planning decision but is not integrated into a practical application, nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 8, claim 8 is rejected under the same reasons as claim 1, and the method claim recites:
wherein the first or second buffer zone associated with an obstacle appears as a polygon to the ADV
which further defines the buffer zone but is not integrated into a practical application, nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 9, claim 9 is rejected under the same reasons as claim 1, and the method claim recites:
wherein each of the one or more obstacles is one of a vehicle, a person, a bicycle, a motorcycle, or a moving object
which further defines the one or more obstacles but is not integrated into a practical application, nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 10, claim 10 is rejected under the same reasons as claim 1, and the method claim recites:
wherein the ADV determines whether to nudge an obstacle by the ADV is based at least on map information of the ADV
which further defines the method of claim 1, but is not integrated into a practical application, nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 11, the non-transitory machine-readable medium claim recites 
perceiving a driving environment surrounding an autonomous driving vehicle (ADV), including perceiving one or more obstacles within a view of the ADV;
for each of the one or more obstacles, if a previous planning decision for the obstacle is not a nudge decision, associating a first buffer zone with the obstacle;
otherwise, associating a second buffer zone with the obstacle; and based on the associated buffer zone for the obstacle,
determining a current planning decision to nudge the obstacle to ensure a buffer distance between the ADV and the obstacle;
and generating a trajectory for the ADV based on the current planning decisions for the one or more obstacles.
which are mental activities able to reasonably be performed in the human mind (or with pen and paper/ or on a generic computer). These judicial exceptions are not integrated into a practical application (i.e. controlling the vehicle), nor do they include additional elements that are sufficient to amount to significantly more than the judicial exceptions. The additional elements are: 
a non-transitory machine-readable medium
processor
autonomous driving vehicle
The autonomous driving vehicle only amounts to a general link to a particular technological environment. The non-transitory machine-readable medium and processor amount to a computer being used as a tool to perform the abstract idea.

Regarding claim 12, claim 12 is rejected under the same reasons as claim 11, and the non-transitory machine-readable medium claim recites:
wherein the current planning decision to nudge the obstacle is carried forward for a next planning cycle for the obstacle
which further defines the current planning decision but is not integrated into a practical application, nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 13, claim 13 is rejected under the same reasons as claim 11, and the non-transitory machine-readable medium claim recites:
tracking an obstacle for a predetermined number of planning cycles or until the obstacle is no longer within the view of the ADV;
determining if the obstacle is perceived for a first time;
if the obstacle is perceived for the first time, associating the first buffer zone with the obstacle
which are mental activities able to reasonably be performed in the human mind (or with pen and paper/ on a generic computer). These judicial exceptions are not integrated into a practical application (i.e. controlling the vehicle), nor do they include additional elements that are sufficient to amount to significantly more than the judicial exceptions.

Regarding claim 14, claim 14 is rejected under the same reasons as claim 11, and the non-transitory machine-readable medium claim recites:
wherein the first buffer zone extends the obstacle approximately 70 centimeters to a left and approximately 70 centimeters to a right of the obstacle to provide a buffer distance between the ADV and the obstacle
which further defines the buffer zone but is not integrated into a practical application, nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 15, claim 15 is rejected under the same reasons as claim 11, and the non-transitory machine-readable medium claim recites:
wherein the second buffer zone extends the obstacle approximately 60 centimeters to a left and approximately 60 centimeters to a right of the obstacle to provide a buffer distance between the ADV and the obstacle
which further defines the buffer zone but is not integrated into a practical application, nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 16, the data processing system claim recites 
perceiving a driving environment surrounding an autonomous driving vehicle (ADV), including perceiving one or more obstacles within a view of the ADV;
for each of the one or more obstacles, if a previous planning decision for the obstacle is not a nudge decision, associating a first buffer zone with the obstacle;
otherwise, associating a second buffer zone with the obstacle; and based on the associated buffer zone for the obstacle,
determining a current planning decision to nudge the obstacle to ensure a buffer distance between the ADV and the obstacle;
and generating a trajectory for the ADV based on the current planning decisions for the one or more obstacles.
which are mental activities able to reasonably be performed in the human mind (or with pen and paper/ or on a generic computer). These judicial exceptions are not integrated into a practical application (i.e. controlling the vehicle), nor do they include additional elements that are sufficient to amount to significantly more than the judicial exceptions. The additional elements are: 
processor
memory
autonomous driving vehicle
The autonomous driving vehicle only amounts to a general link to a particular technological environment. The processor and memory amount to a computer being used as a tool to perform the abstract idea.

Regarding claim 17, claim 17 is rejected under the same reasons as claim 16, and the data processing system claim recites:
wherein the current planning decision to nudge the obstacle is carried forward for a next planning cycle for the obstacle
which further defines the current planning decision but is not integrated into a practical application, nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 18, claim 18 is rejected under the same reasons as claim 16, and the data processing system claim recites:
tracking an obstacle for a predetermined number of planning cycles or until the obstacle is no longer within the view of the ADV;
determining if the obstacle is perceived for a first time;
if the obstacle is perceived for the first time, associating the first buffer zone with the obstacle
which are mental activities able to reasonably be performed in the human mind (or with pen and paper/ on a generic computer). These judicial exceptions are not integrated into a practical application (i.e. controlling the vehicle), nor do they include additional elements that are sufficient to amount to significantly more than the judicial exceptions.

Regarding claim 19, claim 19 is rejected under the same reasons as claim 16, and the data processing system claim recites:
wherein the first buffer zone extends the obstacle approximately 70 centimeters to a left and approximately 70 centimeters to a right of the obstacle to provide a buffer distance between the ADV and the obstacle
which further defines the buffer zone but is not integrated into a practical application, nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 20, claim 20 is rejected under the same reasons as claim 16, and the non-transitory machine-readable medium claim recites:
wherein the second buffer zone extends the obstacle approximately 60 centimeters to a left and approximately 60 centimeters to a right of the obstacle to provide a buffer distance between the ADV and the obstacle
which further defines the buffer zone but is not integrated into a practical application, nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 6, 9-12, and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (WO 2021136130 A1) and herein after will be referred to as Wang.

Regarding claim 1, Wang teaches a computer-implemented method for operating an autonomous driving vehicle, the method comprising ([0008-0010] In a first aspect, a trajectory planning method is provided, which is applied to an automatic driving vehicle, and the method includes…”):
perceiving a driving environment surrounding an autonomous driving vehicle (ADV) ([0009] receive perception data, positioning data and map information), 
including perceiving one or more obstacles within a view of the ADV ([0012] Optionally, the traffic road condition information includes: traffic signal light information, road speed limit information, lane change neutral information, or obstacle information); 
for each of the one or more obstacles, if a previous planning decision for the obstacle is not a nudge decision, associating a first buffer zone with the obstacle (Fig. 11 lateral allowable error; [0091] lateral allowable error is the allowable error of lateral displacement (direction perpendicular to the direction of travel of the vehicle);
The examiner interprets “not a nudge decision” as not passing the obstacle. In the cited document, in Fig. 11, before the vehicle approaches the obstacle (not passing the vehicle), the lateral allowable error is a preset value ([0163] preset value stated to be within a range [15,50]). The examiner interprets the lateral allowable error as a buffer zone of the obstacle since the obstacle and vehicle is able to maintain a constant buffer distance based on the error.
otherwise, associating a second buffer zone with the obstacle ([0173] It can be seen from the figure that the value of the lateral allowable error is larger when the obstacle is far away from the width-
Shown in Fig. 11, when the vehicle attempts to pass/nudge the obstacle, a different buffer zone is used - the lateral allowable error which was previously a preset value is not a smaller value.
and based on the associated buffer zone for the obstacle, determining a current planning decision to nudge the obstacle to ensure a buffer distance between the ADV and the obstacle ([0010] the preliminary driving trajectory of the autonomous vehicle is obtained); 
and generating a trajectory for the ADV based on the current planning decisions for the one or more obstacles (Fig. 11 trajectory; [0013] the preliminary trajectory which has the specified lateral allowable error is used to create a final planned target driving trajectory).  

Regarding claim 2, Wang teaches the method of claim 1, wherein the current planning decision to nudge the obstacle is carried forward for a next planning cycle for the obstacle (multiple waypoints in Fig. 11).  

Regarding claim 6, Wang teaches the method of claim 1, wherein the planning decision to nudge an obstacle includes a planning decision to pass to a left or to a right of the obstacle (Fig. 11 pass to the right).

Regarding claim 9, Wang teaches the method of claim 1, wherein each of the one or more obstacles is one of a vehicle, a person, a bicycle, a motorcycle, or a moving object (Fig. 11 example shown shows that the obstacle is a vehicle).  

Regarding claim 10, Wang teaches the method of claim 1, wherein the ADV determines whether to nudge an obstacle by the ADV is based at least on map information of the ADV ([0010] According to the 

Regarding claim 11, Wang teaches a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, causing the processor to perform operations, the operations comprising ([0098] Part or all of the functions of the vehicle 100 are controlled by the computer system 101. The computer system 101 may include at least one processor 113 that executes instructions 115 stored in a non-transitory computer readable medium such as the memory 114…):
perceiving a driving environment surrounding an autonomous driving vehicle (ADV) ([0009] receive perception data, positioning data and map information), 
including perceiving one or more obstacles within a view of the ADV ([0012] Optionally, the traffic road condition information includes: traffic signal light information, road speed limit information, lane change neutral information, or obstacle information); 
for each of the one or more obstacles, if a previous planning decision for the obstacle is not a nudge decision, associating a first buffer zone with the obstacle (Fig. 11 lateral allowable error; [0091] lateral allowable error is the allowable error of lateral displacement (direction perpendicular to the direction of travel of the vehicle);
The examiner interprets “not a nudge decision” as not passing the obstacle. In the cited document, in Fig. 11, before the vehicle approaches the obstacle (not passing the vehicle), the lateral allowable error is a preset value ([0163] preset value stated to be within a range [15,50]). The examiner interprets the lateral allowable error as a buffer zone of the obstacle since the obstacle and vehicle is able to maintain a constant buffer distance based on the error.
otherwise, associating a second buffer zone with the obstacle ([0173] It can be seen from the figure that the value of the lateral allowable error is larger when the obstacle is far away from the width-limiting obstacle; while the value of the lateral allowable error is smaller when the obstacle is closer to the width-limiting obstacle, so as to ensure the safe passage of the self-vehicle);
Shown in Fig. 11, when the vehicle attempts to pass/nudge the obstacle, a different buffer zone is used - the lateral allowable error which was previously a preset value is not a smaller value.
and based on the associated buffer zone for the obstacle, determining a current planning decision to nudge the obstacle to ensure a buffer distance between the ADV and the obstacle ([0010] the preliminary driving trajectory of the autonomous vehicle is obtained); 
and generating a trajectory for the ADV based on the current planning decisions for the one or more obstacles (Fig. 11 trajectory; [0013] the preliminary trajectory which has the specified lateral allowable error is used to create a final planned target driving trajectory).  

Regarding claim 12, Wang teaches the non-transitory machine-readable medium of claim 11, wherein the current planning decision to nudge the obstacle is carried forward for a next planning cycle for the obstacle (multiple waypoints in Fig. 11).  

Regarding claim 16, Wang teaches a data processing system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by a processor, causing the processor to perform operations, the operations comprising: ([0098] Part or all of the functions of the vehicle 100 are controlled by the computer system 101. The computer system 101 may include at least one processor 113 that executes instructions 115 stored in a non-transitory computer readable medium such as the memory 114…):
perceiving a driving environment surrounding an autonomous driving vehicle (ADV) ([0009] receive perception data, positioning data and map information), 
including perceiving one or more obstacles within a view of the ADV ([0012] Optionally, the traffic road condition information includes: traffic signal light information, road speed limit information, lane change neutral information, or obstacle information); 
for each of the one or more obstacles, if a previous planning decision for the obstacle is not a nudge decision, associating a first buffer zone with the obstacle (Fig. 11 lateral allowable error; [0091] 
The examiner interprets “not a nudge decision” as not passing the obstacle. In the cited document, in Fig. 11, before the vehicle approaches the obstacle (not passing the vehicle), the lateral allowable error is a preset value ([0163] preset value stated to be within a range [15,50]). The examiner interprets the lateral allowable error as a buffer zone of the obstacle since the obstacle and vehicle is able to maintain a constant buffer distance based on the error.
otherwise, associating a second buffer zone with the obstacle ([0173] It can be seen from the figure that the value of the lateral allowable error is larger when the obstacle is far away from the width-limiting obstacle; while the value of the lateral allowable error is smaller when the obstacle is closer to the width-limiting obstacle, so as to ensure the safe passage of the self-vehicle);
Shown in Fig. 11, when the vehicle attempts to pass/nudge the obstacle, a different buffer zone is used - the lateral allowable error which was previously a preset value is not a smaller value.
and based on the associated buffer zone for the obstacle, determining a current planning decision to nudge the obstacle to ensure a buffer distance between the ADV and the obstacle ([0010] the preliminary driving trajectory of the autonomous vehicle is obtained); 
and generating a trajectory for the ADV based on the current planning decisions for the one or more obstacles (Fig. 11 trajectory; [0013] the preliminary trajectory which has the specified lateral allowable error is used to create a final planned target driving trajectory).  

Regarding claim 17, Wang teaches the system of claim 16, wherein the current planning decision to nudge the obstacle is carried forward for a next planning cycle for the obstacle (multiple waypoints in Fig. 11).  

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Awane et al. (US 20200317192 A1) and herein after will be referred to as Awane.

Regarding claim 7, Wang teaches the method of claim 1.
Wang does not explicitly teach wherein the planning decision not to nudge an obstacle includes a planning decision to yield, to avoid, to follow, or to stop for the obstacle.  
However, Awane teaches wherein the planning decision not to nudge an obstacle includes a planning decision to yield, to avoid, to follow, or to stop for the obstacle (Fig. 6 and 7; supported by [0099] that is, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to incorporate Awane to include wherein the planning decision not to nudge an obstacle includes a planning decision to yield, to avoid, to follow, or to stop for the obstacle, because doing so mitigates the risk for collisions, thereby “ensuring safety” (Awane [0099]).

Regarding claim 8, Wang teaches the method of claim 1.
Wang does not explicitly teach wherein the first or second buffer zone associated with an obstacle appears as a polygon to the ADV.  
However, Awane teaches wherein the first or second buffer zone associated with an obstacle appears as a polygon to the ADV (Fig. 6 zone is a rectangular shape).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to incorporate Awane to include wherein the first or second buffer zone associated with an obstacle appears as a polygon to the ADV, because doing so would improve safety by fully accounting for the entire boundaries of the obstacle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200180618 A1: Ohmura discloses a vehicle control device that detects objects in a lane and plans a trajectory so as to enable the vehicle to avoid obstacles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.S./Examiner, Art Unit 3662

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662